Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the reference “23” in figure 1A is shown a double arrow direction, but  the reference “23” in Figure 3 shows an internal thread (see Applicant’s spec, Para. 97 recites “an internal thread 23). 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because the reference “20” (a quick release for a cutting blade as seen in Figure 2A, Applicant’s specification, para. 7), but  this reference is pointing a fastener of the guide tube 1 in Figure 2C.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Objections
Claim 20 is objected to because of the following informalities:   claim 20 depends on the withdrawn claim 18, the status of claim 20 should be –Withdrawn-New--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 17, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the amended claim 1 “an inlet side” and “an outlet side” are unclear what the “inlet” and “outlet” refer to? Looking at Figures 1A-D, the blade is moved back and forth in a direction of the cross-section of the guide tube and it is not fully come in and come out. Thus, it is unclear what comes in and out, in order to call “inlet” and “outlet”.  Does something come in and out in the cross-section of the guide tube? Please appropriate correction is required.

All claims dependent from claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from the rejected parent claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Volkl (US 2011/0226101).
Regarding claim 1, as best understood, Volkl shows a cutting machine (Figures 1-10a,b) for cutting a material (2) into slices (2a, Figures 10a,b), the cutting machine comprising:
at least one guide tube (1a of a revolver 1, Figure 3) extending in a longitudinal direction (10, Figure 1b), the at least one guide tube having with a guide tube opening at a receiving end face (Figure 3, there is an opening for receiving the material 2) for receiving the material to be cut,
a blade (8, Figure 4) oriented transverse to the longitudinal direction and positioned at a cutting end face of the at least one guide tube (Figure 10a, the blade 8 is positioned at a cutting end face of the tube 1a for slicing the material),
at least one holding magnet (Para. 202 recites “magnets 33”) in the at least one guide tube and positioned in the longitudinal direction relative to the cutting end face of the at least one guide tube (Para. 202 and Figure 10a), so that the at least one holding magnet is able to pull the blade into contact with the cutting end face of the guide tube (Para. 202 and Figure 10a), 
wherein in a penetration direction of the blade with respect to a guide tube cross-section of the at least one guide tube (a cross-section is a section perpendicular to the longitudinal direction) from an inlet side of the guide tube cross-section toward an outlet side of the guide tube cross-section (Figure 2d, it appears showing from a bottom-up, the blade 8 including a cutting edge 8a is come in from an inlet side of the tube 1a and left the tube from an outlet side on each slice or cut). Looking at Figure 10a and reading at Para. 202, it is unclear whether the at least one holding magnet (33) is disposed closer to the outlet side of the guide tube cross-section than the inlet side of the guide tube cross-section or not.
However, it is well known to have the magnets (33) closer to the outlet side of the guide tube cross-section than the inlet side of the guide tube cross-section for constantly pulling or attracting the blade.  Since applicant has not disclosed that having any specific location of the magnets (the at least one magnet) on the at least one guide tube solve any stated problem or is a criticality for any particular purpose. Please note that Volkl’s blade is a rotation blade and it is required to have magnets constantly pull and attract the blade (Para. 202); it appears that the magnets are closer to the outlet side of the guide tube cross-section than the inlet side of the guide tube cross-section would perform equally well while the magnets  being on other locations of the at least one guide tube as seen in Figure 10a of Volkl, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. 
Regarding claim 2, Volkl shows that the at least one holding magnet is arranged transversely to the penetration direction of the blade close to perimeter of the guide tube cross-section (Figure 10a).
Regarding claim 3, Volkl shows that the at least one holding magnet is positioned in the longitudinal direction at a position relative to the cutting end face of the at least one guide tube (Figure 10a) so that a tensile force of the at least one holding magnet at the cutting end face reaches a predetermined minimum tensile force (as the claim is written, it is not defined what the predetermined minimum tensile force is, Volkl’s specification, para. 202 recites “constantly attract the blade…at the face of forming tube revolver 1”, which inherently has a predetermined minimum tensile force and meets this limitation. Also, see claim 8 of Volkl “magnets continuously pull the blade against the face”).
Regarding claim 8, Volkl shows that the blade is a blade “ground” only on a side of the blade opposite the at least one guide tube (Figure 8c, the blade 8 has a ground surface or a tapered surface opposite the guide tube).
Regarding claim 19, Volkl shows the blade has a blade edge that is movable relative to the guide tube cross-section in the penetration direction and along a penetration distance from the inlet side to the outlet side of the guide tube cross-section (see the discussion in claim 1 above), however it is unclear that the at least one holding magnet is arranged only in a last third of the penetration distance.
Therefore, it is well known to have the magnets (33) arranged only in a last third of the penetration distance for constantly pulling or attracting the blade.  Since applicant has not disclosed that having any specific location of the magnets (the at least one magnet) on the at least one guide tube solve any stated problem or is a criticality for any particular purpose. Please note that Volkl’s blade is a rotation blade and it is required to have magnets constantly pull and attract the blade (Para. 202); it appears that the magnets are arranged only in a last third of the penetration distance would perform equally well while the magnets  being on other locations of the at least one guide tube as seen in Figure 10a of Volkl, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. 
Claims 4, 11 are rejected under 35 U.S.C. 103 as being patentable over Volkl in view of Zhu (US 2013/0298741).
Regarding claim 4, Volkl shows all of the limitation as stated in claim 1 above except that the at least one holding magnet is adjustable along the longitudinal direction.
Zhu show a slicer (Figures 1-5) having a magnet (114) adjustable (Para. 68) via a screw (118).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the magnets and the at least one guide tube (revolver) of Volkl to have an adjuster for adjusting at least one magnet, as taught by Zhu, in order to allow to provide a proper magnet attracting force to the blade.
Regarding claim 11, since Volkl’s cutting machine is modified to have the at least one magnet adjustable (see claim 4 above), the modified cutting machine of Volkl shows that the at least one holding magnet is arranged transversely to the penetration direction of the blade closer than 30 mm to the perimeter of the guide tube cross-section (Figure 10a of Volkl, the magnets are near to or very close to the perimeter of the guide tube cross-section) and the at least one holding magnet is detachably fastened to the guide tube (this magnet of the modified cutting machine intrinsically is detachably fastened as disclosed in Para. 33 “a set screw 118 may be provided for adjustment of the location of the magnet within the recess…without requiring removal of the magnet 114”).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Volkl in view of Reifenhaeuser (US 2011/0203434).
Regarding claims 5-6, Volkl shows all of the limitation as stated in claim 1 above, but it is not clear that a thickness of the blade is less than 10mm as set forth in claim 5 and an extension of the blade in the penetration direction is at least 10mm as set forth in claim 6 or not.
Reifenhaeuser shows a slicer (Figures 1-5) having a blade (10), wherein the blade has a thickness less than 10mm and an extension from the center blade in a penetration direction at least 10mm (Para. 16).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the blade of Volkl to have a thickness less than 10mm and an extension from the center blade in a penetration direction at least 10mm, as taught by Reifenhaeuser, in order to allow to the blade to completely slice the material and to have force required for the cutting process is reduced (Para. 16 of Reifenhaeuser).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Volkl in view of Levsen (US 2010/0323591).
Regarding claim 7, Volkl shows all of the limitation as stated in claim 1 above except that the blade is made of soft magnet stainless steel.
Levsen shows a rotary blade used for a meat processing (Para. 40), wherein the blade is made of a magnetic stainless steel that is magnetically attracted to magnets (Para. 38).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the blade of Volkl to be made of a magnetic stainless steel that is magnetically attracted to magnets, as taught by Levsen, in order to allow to the blade to be magnetically attracted to magnets, easily to clean, and corrosion resistant.
With regards to a “soft” magnetic stainless steel, since the claim is not defined or given a guidance how soft of the magnetic stainless steel is, the stainless steel is considered a soft steel in some degrees. Moreover, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have the blade to be made of a “soft” magnetic stainless steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., in order to allow the blade to be easily flexed and pulled against the end face of the revolver.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Volkl.
Regarding claims 9-10, Volkl shows all of the limitation as stated in claims 1 and 3 above except that the minimum tensile force of  individual holding magnet is between 10N and 100N or a total of the minimum tensile force of all holding magnets are between 4N and 400N.
  Volkl teaches the plurality of magnets (33, Para. 202) each intrinsically has the minimum tensile force to pull the blade against the end face of the revolver (1), but it is not clear it is between 10N and 100N or a total of the minimum tensile force of all holding magnets are between 4N and 400N.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the magnets of any reasonable tensile force range including the claimed range (40 N to 400 N of total magnets or 10 N to 100 N of each individual magnet), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or tensile force ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. The claimed range would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.  These are known discovering the optimum or total tensile force ranges of numerous holding magnets depending on the size and shape, and structural material of the blade that requirements to be pulled against the end face of the revolver.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Volkl in view of Scattolin (US 2014/0345434).
Regarding claim 17, Volkl shows all of the limitation as stated in claim 1 above except that the blade is made of a material having a nickel content of a maximum of 2.5% by weight, a carbon content of a maximum of 1.2% by weight, and a chromium content of at least 10.5% by weight.
Scattolin teaches a slicing blade (Figure 1), which is made of a material having a nickel content of between 1-5% by weight, a carbon content of between 3-5% by weight, and a chromium content of at least 10-18% by weight (Paras. 34-41). Scattolin also suggests to use a low carbon content of stainless steel with carbon content of .12% or 2%.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the blade of Volkl to be made of a material having a nickel content of a maximum of 2.5% by weight, a carbon content of a maximum of 1.2% by weight, and a chromium content of at least 10.5% by weight., as taught by Scattolin, in order to provide a high corrosion resistance for a blade (Para. 30 of Scattolin) and prevent generating cracks (Paras. 31 of Scattolin).
Allowable Subject Matter
Claims 12-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the dependent claim 12 does not anticipate or render obvious the features of a guide tube turret that comprises a plurality of discs positioned one another in an axial direction and the at least one holding magnet inserted from a rear side into a blind hole in a frontmost one of the plurality of discs facing the blade, in combination with the limitations as set forth in the independent claim and any intervening claims.  
The closest art, Volkl’s reference teaches all limitation as stated in claim 1 above including a guide tube turret (revolver 1) that comprises a plurality of discs (5a-c) positioned one another in an axial direction and the magnets that are integrated with the lower face of the revolver without a blind hole for receiving the magnets.
Zhu teaches an adjustable magnet within a through hole.
Therefore, the limitation of a blind hole of the frontmost disc for receiving magnets as set forth in the claim 12 could not be considered an obvious expedient of the combination, the claimed instant invention requires the blind hole of the frontmost disc for receiving magnets for reason purposes of the invention (see claims 4 and 11 “adjustable” and “detachably” of the magnets, and Applicant’s specification, para. 97 “The magnetic holder 25 can be sealed against the inner circumference of the blind hole 24”).
Claims 13-14 are considered to contain allowable subject matter because they are being dependent from the claim 12.
Response to Arguments
Applicant's arguments filed 01/12/2022 have been fully considered but they are not persuasive because the following reasons:
Applicant has amended the specification, the drawings, and claim objections to overcome some of drawings objections and some of the 112 rejections as set forth in the previous office action (see the remaining objection and the 112 issues above).
With regards to the amended claim 1,  Volkl’s cutting machine still read on the claimed invention. See the discussion above. 
With regards to the magnets arranged closer to the outlet side than the inlet side, see the discussion in claim 1 above. Examiner has reviewed Applicant’s specification, especially Paras. 19, 24, 80, 89 and Figure 2A and could not found the specific location of the magnets on the at least one guide tube solve any stated problem or is a criticality for any particular purpose (if Applicant believes the magnet location or the last third of the penetrating distance on the guide tube is a criticality, please provide it).
With regards to Para. 23 in the remarks, page 14, Applicant discusses it too broad “the blade may not yet be subjected to magnetic force in the direction of the cutting end face of the at least one guide tube and the blade may not contact the cutting end face or may contact it with a low contact force” without providing what the low contact force is, as a result, it is not determined whether the specific location of the magnets is a criticality or not. For an example, Volkl’s modification magnets can be set as a low attracting force to reduce any heat generated by contacting the blade and the guide tube.
However, if Applicant believes that the claimed invention’s machine different from the prior art’s machine or needs to discuss the rejections above or suggestion amendments that can be overcome the current rejections, Applicant should feel free to call the Examiner to schedule an interview. 
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NHAT CHIEU Q DO/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        3/11/2022